Citation Nr: 0927937	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  03-04 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder.  

2.  Entitlement to service connection for a claimed skin 
disorder.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to the service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1968 to May 
1970.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 RO rating 
decision.  

In June 2006 the Board remanded the issues on appeal to the 
RO via the Appeals Management Center (AMC) for further 
development.  

The issues of service connection for a skin disorder and 
entitlement to TDIU rating are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The Veteran is not shown to have a current diagnosis of 
PTSD due to a verified or potentially verifiable stressor or 
other event or incident of this period of active service.  



CONCLUSION OF LAW

The Veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In June 2004, after the rating decision on appeal, the RO 
sent the  Veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The Veteran was afforded time to respond before the RO issued 
the December 2005 Statement of the Case (SOC) on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The June 2004 letter and a July 2006 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2004 and July 2006 letters advised the Veteran that 
VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the  Veteran that 
VA must make reasonable efforts to help the Veteran get 
relevant records not held by any Federal agency, including 
State or local governments, private doctors and hospitals, or 
current or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the  Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim ( Veteran status, existence of a disability, connection 
between the  Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element ( Veteran status) 
is not at issue, and as noted above the June 2004 letter 
advised the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the Veteran of these elements in the July 2006 
letter.  Therefore, there is accordingly no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The  Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examination in October 2008.  

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for PTSD.


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a  
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

In compliance with the June 2006 remand, the RO submitted the 
Veteran's stressors for verification.  U.S. Armed Services 
Center for Unit Records Research (CURR) verified the 
Veteran's stressor of a convoy being attacked on November 22, 
1969, when five soldiers were killed and five wounded in 
action.  Therefore, the Veteran does have a verified 
stressor. 

After a careful review of the Veteran's VA treatment records, 
Social Security Administration (SSA) records, and private 
treatment records, the Board finds that a past diagnosis of 
PTSD was noted.  

At the August 1996 VA examination a diagnosis of PTSD was 
deferred.  However, in February 1999, a licensed social 
worker diagnosed him with PTSD.  In March 1999, the Veteran's 
nightmares were noted to be on the PTSD spectrum; however, a 
clear diagnosis could not be made.  

In an August 2001 VA treatment note, it was noted to be hard 
to make a diagnosis of PTSD due to his alcohol abuse.  In 
February 2002, it was noted that PTSD needed to be ruled out 
and in October 2002 it was noted the Veteran had a past 
diagnosis of PTSD.  

In a May 2007 letter, a VA psychiatrist stated that the 
Veteran had a past diagnosis of PTSD and that, during his 
treatment with the Veteran, he noted features of PTSD. 

At the October 2008 VA examination, the VA examiner stated 
that the Veteran did not have a diagnosis of PTSD, though he 
reported troubling nightmares and intrusive thoughts.  He 
noted that the Veteran had psychiatric testing in the late 
1990's and there was no diagnosis of PTSD given.  He stated 
that the frequency, severity, and duration of symptoms were 
not meaningful nor was it possible to establish a nexus 
between the Veteran's stressors and PTSD.  He concluded that 
there was no evidence of any psychiatric disability.  

Therefore, after a careful review of the Veteran's claims 
folder, the Board finds that the Veteran does not have a 
current diagnosis of PTSD.  The Board notes that Congress 
specifically limits entitlement to service-connected disease 
or injury where such cases have resulted in a disability and 
in the absence of a proof of present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
This is the essence of the first part of the Hickson 
analysis.  

In addition, the existence of current disability must be 
shown by competent medical evidence.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).

The Board notes that the Veteran was only diagnosed by a 
licensed social worker, since that diagnosis in February 1999 
he had not been diagnosed with PTSD.  In addition, there is 
no evidence that the diagnosis complied with the criteria 
cited in DSM-IV.  

The Board notes that if a Veteran has received a diagnosis of 
PTSD from a competent medical professional, VA must assume 
that the diagnosis was made in accordance with the 
appropriate psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  
Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  

VA can only reject such a diagnosis on a finding that the 
preponderance of the evidence is against (1) the PTSD 
diagnosis, (2) the occurrence of the in-service stressor, or 
(3) the connection of the current condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical determinations.  
Cohen, 143-44.  In this instance, as noted, the February 1999 
diagnosis is the only diagnosis of PTSD; therefore, the Board 
finds that the preponderance of the evidence is against a 
diagnosis of PTSD.  

In addition, the Board notes that the VA treatment records 
stated that he had a past diagnosis of PTSD; however, none of 
those VA treatment records clarified when this diagnosis was 
made or who made it.  Just because a physician or other 
health care professional accepted the Veteran's description 
of his active service experiences as credible and diagnosed 
the Veteran as suffering from PTSD does not mean the Board is 
required to grant service connection for PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

The Board notes that throughout the pendency of the appeal 
the Veteran has stated  that he has PTSD and that a layperson 
is competent to testify in regard to the onset and continuity 
of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a 
layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998).  

Therefore, after a careful review of the Veteran's claims 
file the Board accordingly finds that the Veteran does not 
have a current diagnosis of PTSD and therefore in the absence 
of a disability the Veteran does not have a claim for PTSD.  

Given these facts, the Board finds that the claim of service 
connection for PTSD must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for claimed PTSD is denied.  


REMAND

The Board notes that the June 2006 Board remand directed the 
RO to schedule the Veteran for VA examination to determine 
the nature and likely etiology of the Veteran's claimed skin 
disorder.   

The Veteran did have VA examinations in September and October 
2008; however, the VA examiners did not render an opinion as 
to whether the Veteran's skin disorder was at least likely 
then not related to military service.  Therefore, the Board 
finds that June 2006 remand was not complied with.  

It is noted that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.   Stegall v. West, 11 Vet. App. 268 (1998).  

Where the remand orders of the Board were not complied with, 
the Board itself errs in failing to insure compliance; in 
such situations the Board must remand back to RO for further 
development.  

Therefore, the RO should contact the September 2008 and 
October 2008 VA examiners and have them render an opinion if 
the Veteran's skin disorders are at least likely then not 
related to service.  However, if those VA examiners can not 
render an opinion then the RO should schedule the Veteran for 
a new VA examination.  

The June 2006 Board remand also directed the RO to schedule 
the Veteran for a VA examination to determine whether the 
Veteran was unemployable due to his service-connected 
disability.  

The October 2008 VA examiner discussed any potential effect 
of a psychiatric diagnosis on the Veteran's employment; 
however, the Board finds that this does not comply with the 
June 2006 remand since his service-connected disabilities 
were not discussed.  

Therefore, the Board finds that the RO should schedule the 
Veteran for a VA examination to ascertain whether the 
service-connected disabilities are productive of incapacity 
as to be found to preclude the Veteran from performing all 
forms of substantially gainful employment consistent with his 
educational and work background.  

In addition, the Board notes that the issue of TDIU needs to 
be remanded because where a decision on one issue would have 
a "significant impact" upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  Henderson v. West, 12 
Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 
(1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The Veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should contact the September 
2008 and October 2008 VA examiners and 
have them render an opinion if the 
Veteran's skin disorders are at least as 
likely as not related to the Veteran's 
service, to include the tinea of the 
groin demonstrated in February 1970.  

If those VA examiners can not render an 
opinion then the RO should schedule the 
Veteran for a VA   examination to 
ascertain the nature and likely etiology 
of the skin disorder.  The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner(s) should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

2.   The Veteran should then be scheduled 
for a VA examination to ascertain whether 
he is prevented from working at 
substantially gainful employment as a 
result of his service-connected 
disabilities.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the  Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether it is 
at least as likely as not that the  
Veteran currently is shown to be 
precluded from performing substantially 
gainful employment consistent with his 
educational and occupational experience 
by his service-connected disabilities.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).   

4.  After completing all requested 
development, and any additional 
notification deemed warranted, the issues 
remaining on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals  



 Department of Veterans Affairs


